       Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 1 of 18




 1
     Thomas P. Riley
 2   Law Offices of Thomas P. Riley, P.C.
 3   First Library Square
     1114 Fremont Avenue
 4   South Pasadena, CA 91030-3227
 5   CA SBN No. 194706
     Fax: 626-799-9795
 6   TPRLAW@att.net
 7   Tel: 626-799-9797

 8   Attorneys for Plaintiff
 9   G & G Closed Circuit Events, LLC

10                      UNITED STATES DISTRICT COURT
11                     NORTHERN DISTRICT OF CALIFORNIA
                             OAKLAND DIVISION
12
                                                Case No.:
13   G & G Closed Circuit Events, LLC
14                       Plaintiff,             COMPLAINT
15
               vs.
16
     James Allen Dailey and Jeffrey C. Huynh,
17
     individually and d/b/a Halftime Sports
18   Bar; and Halftime Sports Bar, LLC, an
     unknown business entity d/b/a Halftime
19
     Sports Bar
20

21                   Defendants.
22

23   ///
24
     ///
25

26   ///
27   ///
28

                                            Page 1
       Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 2 of 18




 1
     PLAINTIFF ALLEGES:
                                        JURISDICTION
 2

 3
     1.     Jurisdiction is founded on the existence of a question arising under particular
 4

 5   statutes. This action is brought pursuant to several federal statutes, including the

 6   Communications Act of 1934, as amended, Title 47 U.S.C. 605, et seq., and The
 7
     Cable & Television Consumer Protection and Competition Act of 1992, as amended,
 8

 9   Title 47 U.S. Section 553, et seq,, and California B&P Section 17200, a California

10   state statute.
11

12
     2.     This Court has jurisdiction of the subject matter of this action pursuant to 28
13

14   U.S.C. Section 1331, which states that the District Courts shall have original

15   jurisdiction of all civil actions arising under the Constitution, laws, or treaties, of the
16
     United States. This Court has subject matter jurisdiction over the state law claims
17

18   pursuant to 28 U.S.C. § 1367 (supplemental jurisdiction).
19

20   3.     This Court has personal jurisdiction over the parties in this action as a result of
21
     the Defendants’ wrongful acts hereinafter complained of which violated the Plaintiff's
22

23   rights as the exclusive commercial domestic distributor of the televised soccer
24   Program hereinafter set forth at length. The Defendants’ wrongful acts consisted of
25
     the interception, reception, publication, divulgence, display, exhibition, and tortious
26
27   conversion of said property of Plaintiff within the control of the Plaintiff in the State
28

                                                Page 2
       Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 3 of 18




 1
     of California constituting an unfair business practice in violation of the law, including

 2   specific California state statutes, more particularly set forth below.
 3

 4                                          VENUE
 5
     4.    Pursuant to Title 47 U.S.C. Section 605, venue is proper in the Southern
 6

 7
     District of California, because a substantial part of the events or omissions giving rise

 8   to the claim occurred in this District and/or because, inter alia, all Defendants reside
 9
     within the State of California (28 U.S.C. § 1391 (b) and 28 U.S.C. § 84(c)(2)).
10

11
                             INTRADISTRICT ASSIGNMENT
12

13
     5.    Assignment to the Oakland Division of the Northern District of California is

14   proper because a substantial part of the events or omissions giving rise to the claim
15
     occurred in Alameda County and/or, the United States District Court for the
16

17   Northern District of California has decided that suits of this nature, and each of

18   them, are to be heard by the Courts in this particular Division.
19

20
                                        THE PARTIES
21

22   6.    Plaintiff, G & G Closed Circuit Events, LLC, is, and at all relevant times

23   mentioned was, a Nevada corporation with its principal place of business located at
24
     2925 Green Valley Parkway, Suite D, Las Vegas, NV 89014.
25

26   ///

27

28

                                               Page 3
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 4 of 18




 1
     7.     At all times relevant hereto, including on Saturday, June 8, 2019, Defendants

 2   James Allen Dailey and Jeffrey C. Huynh were specifically identified as officers and
 3
     members on the California Department of Alcoholic Beverage Control License (ABC
 4

 5   #520813) issued to Halftime Sports Bar, LLC for Halftime Sports Bar.

 6

 7
     8.     At all times relevant hereto, including on Saturday, June 8, 2019, Defendant
 8

 9   Halftime Sports Bar, LLC was the licensee of the commercial establishment doing

10   business as Halftime Sports Bar operating at 316 14th St., Oakland, CA, 94612,
11
     specifically identified on the California Department of Alcoholic Beverage Control
12

13   License (ABC #520813).

14

15
     9.     At all times relevant hereto, including on Saturday, June 8, 2019, Defendants
16

17   Halftime Sports Bar, LLC was specifically identified on the City of Oakland Business
18   License (Acct No. 00151751) issued to Halftime Sports Bar, LLC for Halftime Sports
19
     Bar.
20

21

22   10.    Plaintiff is informed and believes, and alleges thereon that on Saturday, June
23
     8, 2019 (the night of the Program at issue herein, as more specifically defined in
24

25   paragraph 22), Defendants James Allen Dailey and Jeffrey C. Huynh had the right
26   and ability to supervise the activities of Halftime Sports Bar, which included the
27
     unlawful interception, receipt, and publication of Plaintiff’s Program.
28

                                              Page 4
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 5 of 18




 1
     11.   Plaintiff is informed and believes, and alleges thereon that on Saturday, June

 2   8, 2019 (the night of the Program at issue herein, as more specifically defined in
 3
     paragraph 22), Defendants James Allen Dailey and Jeffrey C. Huynh as individuals
 4

 5   had the obligation to supervise the activities of Halftime Sports Bar, LLC which

 6   included the unlawful interception, receipt, and publication of Plaintiff’s Program,
 7
     and, among other responsibilities, had the obligation to ensure that Halftime Sports
 8

 9   Bar operated lawfully at all times.

10

11
     12.   Plaintiff is informed and believes, and alleges thereon that on Saturday, June
12

13   8, 2019, (the night of the Program at issue herein, as more specifically defined in

14   paragraph 22), Defendants James Allen Dailey and Jeffrey C. Huynh specifically
15
     directed or permitted the employees of Halftime Sports Bar to unlawfully intercept,
16

17   receive, and publish Plaintiff’s Program at Halftime Sports Bar, or intentionally
18   intercepted, received, and published the Program at Halftime Sports Bar themselves.
19
     The actions of the employees of Halftime Sports Bar are directly imputable to
20

21   Defendants James Allen Dailey and Jeffrey C. Huynh by virtue of their acknowledged
22   responsibility for the operation of Halftime Sports Bar.
23

24

25   13.   Plaintiff is informed and believes, and alleges thereon that on Saturday, June
26   8, 2019, Defendants James Allen Dailey and Jeffrey C. Huynh as officers and
27
     directors Halftime Sports Bar, LLC and as individuals specifically identified as
28

                                              Page 5
       Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 6 of 18




 1
     officers and shareholders on the California Department of Alcoholic Beverage

 2   Control License #520813 for Halftime Sports Bar, LLC, had an obvious and direct
 3
     financial interest in the activities of Halftime Sports Bar, which included the unlawful
 4

 5   interception, receipt, and publication of Plaintiff’s Program.

 6

 7
     14.   Plaintiff is informed and believes, and alleges thereon that the unlawful
 8

 9   broadcast of Plaintiff’s Program, as supervised and/or authorized by Defendants

10   James Allen Dailey and Jeffrey C. Huynh resulted in increased profits for Halftime
11
     Sports Bar.
12

13

14   14.   Plaintiff is informed and believes, and alleges thereon that Defendant Halftime
15
     Sports Bar, LLC is an owner, and/or operator, and/or licensee, and/or permittee,
16

17   and/or entity in possession, and/or an entity with dominion, control, oversight and
18   management of the commercial establishment doing business as Halftime Sports Bar
19
     operating at 316 14th St., Oakland, CA 94612
20

21

22   15.   On Saturday, June 8, 2019 (the night of the Program at issue herein, as more
23
     specifically defined in Paragraph 17), Halftime Sportrs Bar sold food and alcoholic
24

25   beverages to its patrons.
26   ///
27
     ///
28

                                              Page 6
       Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 7 of 18




 1
                                            COUNT I

 2                         (Violation of Title 47 U.S.C. Section 605)
 3
     16.    Plaintiff G & G Closed Circuit Events, LLC, hereby incorporates by reference
 4

 5   all of the allegations contained in paragraphs 1-15, inclusive, as though set forth
 6   herein at length.
 7

 8

 9   17.    Pursuant to contract, Plaintiff G & G Closed Circuit Events, LLC, was granted
10
     the exclusive nationwide commercial distribution (closed-circuit) rights to the
11
     Gennady Golovkin v. Steve Rolls Fight Program event telecast nationwide on
12

13   Saturday, June 8, 2019 (this included all under-card bouts and fight commentary
14
     encompassed in the television broadcast of the event, hereinafter referred to as the
15
     "Program").
16

17

18
     18.    Pursuant to contract, Plaintiff G & G Closed Circuit Events, LLC, entered into
19
     subsequent sublicensing agreements with various commercial entities throughout
20

21   North America, including entities within the State of California, by which it granted
22
     these entities limited sublicensing rights, specifically the rights to publicly exhibit the
23
     Program within their respective commercial establishments.
24

25   ///
26
     ///
27
     ///
28

                                                Page 7
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 8 of 18




 1
     19.   The Program could only be exhibited in a commercial establishment in

 2   California if said establishment was contractually authorized to do so by Plaintiff G
 3
     & G Closed Circuit Events, LLC.
 4

 5

 6   20.   As a commercial distributor and licensor of sporting events, including the
 7
     Program, Plaintiff G & G Closed Circuit Events, LLC, expended substantial monies
 8

 9   marketing, advertising, promoting, administering, and transmitting the Program to its

10   customers, the aforementioned commercial entities.
11

12

13   21.   The Program originated via satellite uplink and was subsequently re-

14   transmitted to cable systems and satellite companies to Plaintiff’s sub-licensees.
15

16

17   22.   On Saturday, June 8, 2019, in violation of Plaintiff G & G Closed Circuit
18   Events, LLC rights and federal law, Defendants intercepted, received and published
19
     the Program at Halftime Sports Bar. Defendants also divulged and published said
20

21   communication, or assisted or permitted in divulging and publishing said
22   communication to patrons within Halftime Sports Bar.
23

24
     23.   With full knowledge that the Program was not to be intercepted, received,
25

26   published, divulged, displayed, and/or exhibited by commercial entities unauthorized
27   to do so, each and every one of the above named Defendants, either
28

                                              Page 8
       Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 9 of 18




 1
     through direct action or through actions of employees or agents directly imputable to

 2   Defendants (as outlined above), did unlawfully intercept, receive, publish, divulge,
 3
     display, and/or exhibit the Program at the time of its transmission at commercial
 4

 5   establishment located at 316 14th St., Oakland, CA 94612.

 6

 7   24.   Said unauthorized interception, reception, publication, exhibition, divulgence,
 8
     display, and/or exhibition by each of the Defendants was done willfully and for
 9

10   purposes of direct and/or indirect commercial advantage and/or private financial gain.

11

12
     25.   Title 47 U.S.C. § 605(a), prohibits the unauthorized interception, receipt,
13

14   publication and use of communications, including satellite television signals, such as

15   the transmission of the Program for which Plaintiff G & G Closed Circuit Events,
16
     LLC had the distribution rights thereto.
17

18
19   26.   By reason of the aforesaid mentioned conduct, the aforementioned Defendants,
20   and each of them, violated Title 47 U.S.C. Section 605, et seq., either directly or, in
21
     the case of Defendants James Allen Dailey and Jeffrey C. Huynh, contributorily or
22

23   vicariously.
24   ///
25
     ///
26
27

28

                                                Page 9
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 10 of 18




 1
     27.   By reason of the Defendants’ violation of Title 47 U.S.C. Section 605, et seq.,

 2   Plaintiff G & G Closed Circuit Events, LLC, has the private right of action pursuant
 3
     to Title 47 U.S.C. Section 605.
 4

 5

 6   28.   As the result of the aforementioned Defendants’ violation of Title 47 U.S.C.
 7
     Section 605, and pursuant to said Section 605, Plaintiff G & G Closed Circuit Events,
 8

 9   LLC, is entitled to the following from each Defendant:

10

11
                  (a)    Statutory damages for each violation in an amount to
12

13                       $10,000.00 pursuant to Title 47 U.S.C. § 605(e)(3)(C)(i)(II);

14                (b)    Statutory damages for each willful violation in an amount to
15
                         $100,000.00 pursuant to Title 47 U.S.C. 605(e)(3)(C)(ii); and
16

17                (c)    The recovery of full costs, including reasonable attorneys’ fees,
18                       pursuant to Title 47 U.S.C. Section 605(e)(3)(B)(iii).
19

20

21                                        COUNT II
22                        (Violation of Title 47 U.S.C. Section 553)
23
     29.   Plaintiff hereby incorporates by reference all of the allegations contained in
24

25   paragraphs 1-28, inclusive, as though set forth herein at length.
26   ///
27
     ///
28

                                              Page 10
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 11 of 18




 1
     30.   47 U.S.C. § 553 prohibits the interception or receipt of communications offered

 2   over a cable system absent specific authorization.
 3

 4
     31.   The unauthorized interception and receipt of the Program by the above named
 5

 6   Defendants was prohibited by Title 47 U.S.C. §553, et seq.

 7

 8
     32.   By reason of the aforesaid mentioned conduct, the aforementioned Defendants
 9

10   violated Title 47 U.S.C. Section 553, et seq. either directly or, in the case of

11   Defendants James Allen Dailey and Jeffrey C. Huynh, contributorily or vicariously.
12

13

14   33.   By reason of the Defendants’ violation of Title 47 U.S.C. Section 553, et seq.,

15   Plaintiff G & G Closed Circuit Events, LLC, has the private right of action pursuant
16
     to Title 47 U.S.C. Section 553.
17

18
     34.   As the result of the aforementioned Defendants’ violation of Title 47 U.S.C.
19

20   Section 553, Plaintiff G & G Closed Circuit Events, LLC, is entitled to the following
21   from each Defendant:
22
                  (a)    Statutory damages for each violation in an amount to
23

24                       $10,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(A)(ii);
25   ///
26
     ///
27

28                (b)    Statutory damages for each willful violation in an amount to

                                             Page 11
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 12 of 18




 1
                         $50,000.00 pursuant to Title 47 U.S.C. § 553(c)(3)(B);

 2

 3
                  (c)    The recovery of full costs pursuant to Title 47 U.S.C. § 553
 4

 5                                    (c)(2)(C); and

 6

 7
                  (d)    In the discretion of this Honorable Court, reasonable attorneys’
 8

 9                       fees, pursuant to Title 47 U.S.C. § 553(c)(2)(C).

10

11

12
                                          COUNT III
13

14                                       (Conversion)

15   35.   Plaintiff hereby incorporates by reference all of the allegations contained in
16
     paragraphs 1-34, inclusive, as though set forth herein at length.
17

18
19   36.   By their aforesaid acts of interception, reception, publication, divulgence,
20
     display, and/or exhibition of the Program at their commercial establishment at the
21

22   above-captioned address, the aforementioned Defendants, tortuously obtained
23   possession of the Program and wrongfully converted same for their own use and
24
     benefit.
25

26   ///
27

28

                                              Page 12
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 13 of 18




 1
     37.   The aforesaid acts of the Defendants were willful, malicious, egregious, and

 2   intentionally designed to harm Plaintiff G & G Closed Circuit Events, LLC, by
 3
     depriving Plaintiff of the commercial license fee to which Plaintiff was rightfully
 4

 5   entitled to receive from them, and in doing so, the Defendants subjected the Plaintiff

 6   to severe economic distress and great financial loss.
 7

 8

 9   38.   Accordingly, Plaintiff G & G Closed Circuit Events, LLC, is entitled to both

10   compensatory, as well as punitive and exemplary damages, from aforementioned
11
     Defendants as the result of the Defendants’ egregious conduct, theft, and
12

13   conversion of the Program and deliberate injury to the Plaintiff.

14

15
                                          COUNT IV
16

17    (Violation of California Business and Professions Code Section 17200, et seq.)
18
19
     39.   Plaintiff hereby incorporates by reference all of the allegations contained in
20

21   Paragraphs 1-38, inclusive, as set forth herein at length.
22

23
     40.   By contract, Plaintiff G & G Closed Circuit Events, LLC, was granted
24

25   exclusive domestic commercial exhibition closed-circuit rights to the Program.
26   ///
27
     ///
28

                                              Page 13
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 14 of 18




 1
     41.     Plaintiff did not authorize transmission, interception, reception, divulgence,

 2   exhibition, or display of the Program to the general public, persons at large, or to
 3
     the commercial establishment operated by the foregoing Defendants, or any of
 4

 5   them.

 6

 7
     42.     With full knowledge that the Program was not to be intercepted, received,
 8

 9   published, divulged, displayed, and/or exhibited by commercial entities unauthorized

10   to do so, the above named Defendants, either through direct action or through actions
11
     of employees or agents directly imputable to Defendants by virtue of their respective
12

13   positions and authority, did unlawfully intercept, receive, publish, divulge, display,

14   and/or exhibit the Program at the real time transmission of the Program’s broadcast
15
     at the commercial establishment, as more particularly indicated and identified above.
16

17

18   43.     Plaintiff is informed and believes and alleges thereon that the Defendants
19
     and/or their agents, servants, workmen, or employees performed the aforementioned
20

21   acts knowingly, willfully and to confer a direct or indirect commercial advantage
22   and/or private financial gain to the Defendants, to the detriment and injury of Plaintiff
23
     and its business enterprise as a commercial distributor and closed-circuit licensor of
24

25   sports and entertainment television programming.
26   ///
27

28

                                              Page 14
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 15 of 18




 1
     44.   The Defendants’ unauthorized interception, publication, divulgence and/or

 2   exhibition was done by the Defendants wantonly, recklessly, and without regard
 3
     whatsoever for the intellectual property rights of the Plaintiff.
 4

 5

 6   45.   The aforementioned unlawful acts of each of the Defendants constituted
 7
     unlawful, untrue, fraudulent, predatory, unfair, and deceptive trade practices, and by
 8

 9   reason of the aforementioned conduct, the Defendants violated California and

10   Professions Code Section 17200, et seq.
11

12

13   46.   As a proximate result of the aforementioned acts attributable to the Defendants,

14   Plaintiff has been permanently deprived of the patronage of current, previous and
15
     potential customers of the sports and entertainment programming it licenses
16

17   commercially to the hospitality industry, all to its severe financial injury and loss in a
18   sum to be determined at trial.
19

20

21   47.   By reason of the Defendants’ violation of California Business and Professions
22   Code Section 17200, et seq., Plaintiff G & G Closed Circuit Events, LLC is entitled
23
     to restitution for its injuries, the disgorgement and turn-over of the Defendants’ ill-
24

25   gotten gains, as well as injunctive and declaratory relief, from each of the
26   aforementioned Defendants as may be made more appropriately determined at trial.
27
     ///
28

                                               Page 15
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 16 of 18




 1
     48.    Plaintiff is entitled to its attorneys’ fees from the Defendants for enforcing

 2   California Business and Professions Code Section 17200 as it meets the standards of
 3
     a private attorney general as specifically and statutorily defined under California Civil
 4

 5   Procedure Section 1021.5.

 6

 7         WHEREFORE, Plaintiff prays for judgment as set forth below.
 8

 9         As to the First Count:
10
            1.     For statutory damages in the amount of $110,000.00 against the
11

12                 Defendants, and each of them;

13          2.     For reasonable attorneys’ fees as mandated by statute;
14
            3.     For all costs of suit, including, but not limited to, filing fees, service of
15

16                 process fees, investigative costs; and
17          4.     For such other and further relief as this Honorable Court may deem just
18
                   and proper.
19

20         As to the Second Count:
21         1. For statutory damages in the amount of $60,000.00 against the
22
                 Defendants, and each of them;
23

24         2. For reasonable attorneys’ fees as may be awarded in the Court’s
25               discretion pursuant to statute;
26
           3. For all costs of suit, including, but not limited to, filing fees, service
27

28               of process fees, investigative costs; and

                                                Page 16
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 17 of 18




 1
           4.    For such other and further relief as this Honorable Court may deem just

 2               and proper.
 3
           As to the Third Count:
 4

 5         1.      For compensatory damages in an amount according to proof against the

 6                 Defendants, and each of them;
 7
           2.      For exemplary damages against the Defendants, and each of them;
 8

 9         3.      For punitive damages against the Defendants, and each of them;

10         4.      For reasonable attorneys’ fees as may be awarded in the Court’s
11
                   discretion pursuant to statute;
12

13         5.      For all costs of suit, including, but not limited to, filing fees, service of

14                 process fee, investigative costs; and
15
           6.      For such other and further relief as this Honorable Court may deem just
16

17                 and proper.
18         As to the Fourth Count:
19
           1.      For restitution to the Plaintiff in an amount according to and from the
20

21                 Defendants, for their ill-gotten gains;
22         2.      For declaratory relief;
23
           3.      For prohibitory and mandatory injunctive relief;
24

25         4.      For reasonable attorneys’ fees as may be awarded in the Court’s
26              discretion pursuant to statute;
27
     ///
28

                                                  Page 17
      Case 4:20-cv-03625-JSW Document 1 Filed 06/01/20 Page 18 of 18




 1
          5.   For all costs of suit, including, but not limited to, filing fees, service

 2        of process fees, investigative costs; and
 3
          6.    For such other and further relief as this Honorable Court may deem just
 4

 5              and proper.

 6

 7

 8

 9                                    Respectfully submitted,

10

11
     Date: May 29, 2020
12                                    LAW OFFICES OF THOMAS P. RILEY, P.C.
13                                    By: Thomas P. Riley
                                      G & G Closed Circuit Events, LLC
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                              Page 18
